DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s amendment filed on December 17, 2020. 
Claims 1, 6, 7, 10-12, 15, 17, and 19 have been amended. 
Claims 1-20 are currently pending. 
Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive. Regarding the Drawing objection, Applicant has amended the figures but new issues have been found. 
Applicant’s arguments, see Pg. 10, filed December 17, 2020, with respect to claims 7 and 11 have been fully considered and are persuasive.  The 112(b) of the claims has been withdrawn. Applicant has amended the claims by corrected the indefinite claim language in the claims. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical height between a coupling between a first link and the mobile base, and a coupling between the first link and the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a torque balancing system for countering static torques…” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 105011957; All notations directed to translated Wu) in view of Chen (U.S. 2007/0268994).
Regarding claim 1:
Wu discloses a system, comprising: 
a gantry (Translated Wu; [0036], arched arm) with an x-ray source (Translated Wu; [0036], X-ray source) and an x-ray detector (Translated Wu; [0036], X-ray detector) mounted thereon opposite each other (Fig. 1, Source 41 and detector 42 opposite of each other); 
a carrier (Translated Wu; [0038], Arc track drive) coupled to the gantry (Translated Wu; [0038], Arc track drive connected to image body and robot platform) and configured to rotate the gantry relative to the carrier (Translated Wu; [0055]-[0057], arc shaped guide rail and C-arm moved in a circular motion); and
 a robotic arm (Fig. 1, 2) coupling the carrier to a base (Fig. 1, 8), the robotic arm comprising at least three links (Fig. 1, robot arm 2 has multiple links) and four joints (Translated Wu; [0036], six rotary joints), wherein a joint  (Translated Wu; [0036], six rotary joints) of the robotic arm coupling the carrier to a link of the robotic arm is configured to rotate the carrier relative to the link in a plane perpendicular to the first plane (Translated Wu; [0055]-[0057], arc shaped guide rail and C-arm moved in a circular motion).
However, Wu fails to disclose rotate the gantry along a gantry track in a first plane relative to the carrier.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the Gantry track taught by Chen in order to improve image quality by increasing the number of imaging angles (Chen; [0007] and [0020]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Wu and Chen discloses the system of claim 1, wherein the base (Fig. 1, 8) comprises a mobile base (Translated Wu; [0042], mobile platform), and further comprising a set of wheels (Translated Wu; [0042], mobile platform with wheels) driven by one or more motors (Translated Wu; [0042], wheels connected to drive motors), the set of wheels coupled to the mobile base (Translated Wu; [0042], mobile platform having wheels).
Regarding claim 3:
The combination of Wu and Chen discloses the system of claim 1, further comprising a torque balancing system for countering static torques generated by a configuration of the at least three links of the robotic arm, the gantry, and the base. This element is interpreted under 35 U.S.C. 112(f) as the non active torque balancing system as disclosed in the instant specification (Translated Wu discloses a balance weight in [0039]).
Regarding claim 5:
The combination of Wu and Chen discloses the system of claim 3, wherein the torque balancing system (Translated Wu; [0039], balance weight) comprises a counterweight system (Translated Wu; [0039], balance weight).
Regarding claim 8:
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 105011957; All notations directed to translated Wu) in view of Chen (U.S. 2007/0268994) as applied to claim 3 above, and further in view of Mintz (U.S. 2017/0084027).
Regarding claim 4: 
The combination of Wu and Chen discloses the system of claim 3.
However, the combination of Wu and Chen fails to disclose wherein the torque balancing system comprises a plurality of springs, each spring configured to apply a balancing torque near a corresponding rotational joint of the at least three links of the robotic arm, the gantry, and the mobile base.
Mintz teaches wherein the torque balancing system comprises a plurality of springs ([0048], coil springs), each spring configured to apply a balancing torque near a corresponding rotational joint of the at least three links of the robotic arm, the gantry, and the mobile base ([0048], springs are used for counter balancing).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu and Chen with the springs of Mintz to maintain the position of the robotic arm in order to prevent the arm from interfering with the user or patient. (Mintz; [0038]-[0039]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 105011957; All notations directed to translated Wu) in view of Chen (U.S. 2007/0268994) as applied to claim 1 above, and further in view of Lurz (U.S. 2009/0271035).
Regarding claim 6:
The combination of Wu and Chen discloses the system of claim 1
However, the combination of Wu and Chen fails to disclose wherein the at least three links of the robotic arm are movable in a plane relative to the base.
Lurz teaches wherein the at least three links of the robotic arm (Fig. 1, arms 3- 6) are movable in a plane relative to the base (Fig. 1, rotations A1, A2, A3, A4, and A5).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu and Chen with the robotic arm movements taught by Lurz in order to reduce the risk of damage by preventing collisions (Lurz; [0018]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11:
The combination of Wu and Chen discloses the system of claim 1.
However, the combination of Wu and Chen fails to disclose wherein a vertical height of a coupling between a first link and the mobile base is inversely related to a length of the first link and a second link of the at least three links.
Lurz teaches wherein a vertical height of a coupling (Fig. 1, height at 2 and 3) between a first link (Fig. 1, 3) and the mobile base (Fig. 1, 2) is inversely related to a length of the first link (Fig. 1, 3) and a second link (Fig. 1, 4) of the at least three links (Fig. 1, height between base 2 and link 3 is less than the length of link 3 and 4).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 105011957; All notations directed to translated Wu) in view of Chen (U.S. 2007/0268994) as applied to claim 1 above, and further in view of Maschke (U.S. 7,748,900).
Regarding claim 7:
The combination of Wu and Chen discloses the system of claim 1.
However, the combination of Wu and Chen fails to disclose further comprising a high voltage generator positioned and housed within the base for providing high voltages to the x-ray source.
Maschke teaches a high voltage generator (Fig. 6, 23) positioned and housed within the base (Col. 4, lines 16-39, components enclosed within trolley) for providing high voltages to the x-ray source.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu and Chen with the high voltage generator configuration taught by Maschke in order to improve the mobility and drivability of the system (Maschke; Col. 3, lines 49-57). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 105011957; All notations directed to translated Wu) in view of Chen (U.S. 2007/0268994) as applied to claim 1 above, and further in view of Kalender (U.S. 2008/0075225).
Regarding claim 9:
The combination of Wu and Chen discloses the system of claim 1, further comprising a controller (Translated Wu; [0054], control system). 
However, the combination of Wu and Chen fails to disclose a user interface, wherein the controller receives a desired isocenter position via the user interface, and wherein the controller controls one or more of the at least three links of the robotic arm to adjust an isocenter of the gantry to the desired isocenter position.
Kalender teaches a user interface ([0035], display), wherein the controller receives a desired isocenter position via the user interface ([0034]-[0036], isocenter selected by user), and wherein the controller ([0039], control facility) controls one or more of the at least three links of the robotic arm to adjust an isocenter of the gantry to the desired isocenter position ([0039], C-arm is adjusted based on isocenter).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu and Chen with the control technique taught by Kalender in order to reduce the amount of radiation absorbed by the patient (Kalender; [0026]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d.
Regarding claim 10:
The combination of Wu, Chen, and Kalender discloses the system of claim 9, wherein the controller (Kalender; [0039], control facility) simultaneously controls the carrier and one or more of the at least three links of the robotic arm (Fig. 1, robotic arm made of multiple links) to adjust 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu and Chen with the control technique taught by Kalender in order to reduce the amount of radiation absorbed by the patient (Kalender; [0026]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 105011957; All notations directed to translated Wu) in view of Chen (U.S. 2007/0268994)  and Kalender (U.S. 2008/0075225).
Regarding claim 12:
Wu discloses a method for a mobile x-ray imaging system, comprising: 
calculating position adjustments to one or more components of the mobile x-ray imaging system (Translated Wu; [0047]-[0048], positional adjustments); and 
controlling one or more motors (Translated Wu; [0042], drive motors) to adjust positions of the one or more components to align an isocenter of the mobile x-ray imaging system with the desired isocenter position (Translated Wu; [0047]-[0048], robot platform is moved to imaging center).
However, Wu fails to disclose receiving an indication of a desired isocenter position,  wherein controlling the one or more motors to adjust the positions of the one or more components includes controlling the one or more motors to adjust a position of a carrier coupled to a C-shaped gantry of the mobile x-ray imaging system along a gantry track, while controlling the one or more motors to rotate the carrier relative to a first link of a robotic arm coupled to the carrier.

Chen teaches wherein controlling the one or more motors to adjust the positions of the one or more components ([0018]-[0020], motor controls C-arm movement) includes controlling the one or more motors to adjust a position of a carrier ([0018]-[0020], controlling motors for C-arm movement) coupled to a C-shaped gantry of the mobile x-ray imaging system along a gantry track ([0014], C-arm slides along drive assembly), while controlling the one or more motors to rotate the carrier relative to a first link of a robotic arm coupled to the carrier ([0018]-[0020], controlling motors for C-arm movement).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the control technique taught by Kalender in order to reduce the amount of radiation absorbed by the patient (Kalender; [0026]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the motor control taught by Chen in order to improve image quality by increasing the number of imaging angles (Chen; [0007] and [0020]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Wu, Chen, and Kalender discloses the method of claim 12, wherein the one or more motors (Kalender; [0040], C-arm is positioned using positioning motors) are controlled simultaneously to simultaneously adjust the positions of the one or more components (Kalender; [0040], C-arm is position using positioning motors).

Regarding claim 14:
The combination of Wu, Chen, and Kalender discloses the method of claim 12, wherein the position adjustments (Kalender; [0040], C-arm is positioned using positioning motors) are calculated according to a current isocenter position and the desired isocenter position (Kalender; [0035]-[0040], positioning adjustments based on current position and desired isocenter)
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the control technique taught by Kalender in order to reduce the amount of radiation absorbed by the patient (Kalender; [0026]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d.
Regarding claim 15:
The combination of Wu, Chen, and Kalender discloses the method of claim 12, wherein controlling the one or more motors (Kalender; [0040], C-arm is positioned using positioning motors) to adjust the positions of the one or more components comprises controlling one or more motors (Kalender; [0040], C-arm is positioned using positioning motors) of a mobile base, the carrier coupled to the C-shaped gantry (Kalender; [0040], C-arm is positioned using positioning motors), the first link coupled to the carrier (Kalender; [0040], C-arm is positioned using positioning motors), a second link coupled to the first link, and a third link coupling the second link to the mobile base.

Regarding claim 16:
The combination of Wu,  Chen, and Kalender discloses the method of claim 12, further comprising controlling the one or more motors (Kalender; [0040], C-arm is positioned using positioning motors) to adjust the positions of the one or more components (Kalender; [0040], C-arm is positioned using positioning motors) to dynamically rotate the one or more components around a point different from the isocenter during imaging (Kalender; [0040], C-arm is positioned using positioning motors).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the control technique taught by Kalender in order to reduce the amount of radiation absorbed by the patient (Kalender; [0026]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 105011957; All notations directed to translated Wu) in view of Chen (U.S. 2007/0268994), Kalender (U.S. 2008/0075225) and Lurz (U.S. 2009/0271035).
Regarding claim 17:
Wu discloses a system, comprising: 
a C-shaped gantry (Translated Wu; [0041], C-shaped arm) with an x-ray source (Fig. 1, 41) and an x-ray detector (Fig. 1, 42) mounted thereon;

 a first link of a robotic arm (Fig. 1, robotic arm 2 has multiple links) coupled to the carrier at a first joint (Translated Wu; [0043], six joints);
 a second link of the robotic arm (Fig. 1, robotic arm 2 has multiple links) coupled to the first link at a second joint (Translated Wu; [0043], six joints); 
a third link of the robotic arm (Fig. 1, robotic arm 2 has multiple links) coupled to the second link at a third joint (Translated Wu; [0043], six joints);
a mobile base (Translated Wu; [0042], mobile platform) coupled to the third link at a fourth joint (Translated Wu; [0043], six joints);
a controller (Translated Wu; [0054], control system) configured with instructions in non-transitory memory that when executed causes the controller to:
control the carrier (Translated Wu; [0055]-[0057], arc shaped guide rail and C-arm moved in a circular motion), the first link, the second link, the third link, and the mobile base (Translated Wu; [0048], mobile platform moved) to adjust an isocenter of the x-ray source and the x- ray detector to the desired isocenter position (Translated Wu; [0048], mobile platform moved to new imaging center).
However, Wu fails to disclose carrier configured to translate the C-shaped gantry relative to the carrier along a gantry track, control the carrier, the first link, the second link, the third link, and the mobile base to adjust an isocenter of the x-ray source and the x- ray detector to the desired isocenter position; the carrier rotatable at the first joint in a first plane relative to the first 
Chen teaches carrier (Fig. 1, 27) configured to translate the C-shaped gantry relative to the carrier along a gantry track ([0014], C-arm slides along drive assembly).
Lurz teaches the carrier (Fig. 1, 6) rotatable at the first joint (Fig. 1, joint between arm 5 and interface 6) in a first plane relative to the first link (Fig. 1, rotation A6)
the first link (Fig. 1, arms 3-5) rotatable at the second joint relative to the second link in a second plane perpendicular to the first plane (Fig. 1, rotations A1-A5); 
the second link (Fig. 1, arms 3-5) rotatable at the third joint relative to the third link in the second plane (Fig. 1, rotations A1-A5);
 the third link (Fig. 1, arms 3-5) rotatable at the fourth joint relative to the mobile base in the second plane (Fig. 1, rotations A1-A5),
control the carrier, the first link, the second link, the third link, and the mobile base to adjust an isocenter of the x-ray source and the x- ray detector to the desired isocenter position ([0024]-[0027], robotic arm movement controlled).
Kalender teaches a controller (Fig. 1, 1) configured with instructions in non-transitory memory that when executed causes the controller to:
receive a desired isocenter position ([0034]-[0036], isocenter selected by user).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the motor control taught by Chen in order to improve 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the robotic arm movements taught by Lurz in order to reduce the risk of damage by preventing collisions (Lurz; [0018]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the control technique taught by Kalender in order to reduce the amount of radiation absorbed by the patient (Kalender; [0026]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d.
Regarding claim 18:
The combination of Wu, Chen, Lurz and Kalender discloses the system of claim 17, further comprising a user interface (Kalender; [0034]-[0036], isocenter selected by user using cursors) communicatively coupled to the controller (Kalender; Fig. 1, 1), wherein the controller receives the desired isocenter position via the user interface (Kalender; [0034]-[0036], isocenter selected by user using cursors).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the control technique taught by Kalender in order to reduce the amount of radiation absorbed by the patient (Kalender; [0026]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d.
Regarding claim 19:
The combination of Wu, Chen, Lurz, and Kalender discloses the system of claim 17, wherein the controller (Kalender; Fig. 1, 1) is further configured to calculate position 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the control technique taught by Kalender in order to reduce the amount of radiation absorbed by the patient (Kalender; [0026]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d.
Regarding claim 20:
The combination of Wu, Chen, Lurz and Kalender discloses the system of claim 17, wherein the controller (Kalender; Fig. 1, 1) simultaneously controls the one or more of the carrier, the first link, the second link, the third link, and the mobile base to adjust the isocenter (Kalender; [0035]-[0040], positioning adjustments based on current position and desired isocenter).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the control technique taught by Kalender in order to reduce the amount of radiation absorbed by the patient (Kalender; [0026]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884